DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 03/01/2022 is acknowledged.
Claims 1-7 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated have been withdrawn.

Withdrawn Rejections/Objections
The objection to claim 1 is withdrawn in light of Applicant’s amendment.
The objection to claim 2 is withdrawn in light of Applicant’s amendment.
The rejection of claims 9-10 under 35 U.S.C. 101 because claims 9-10 are not proper process claims has been withdrawn since claims 9-10 were cancelled. 
The rejection of claims 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn since claims 9-10 were cancelled.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment. 
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.

Response to Arguments
	Applicant’s arguments filed 03/01/2022 have been given full consideration but they are unpersuasive.
Applicant has argued claim 1 recites “the polysaccharide and the basic amino acid are covalently bonded…the nanodrug having a surface modified with polydopamine has a particle size of 100-500 nm, and the particle size is suitable for penetrating a network structure of the small intestinal mucus barrier and facilitating the nanodrug having a surface modified with polydopamine to exert a radiation protection effect in a small intestinal crypt site. Applicant has argued Ruirui fails to teach or suggest the above recited elements of claim 1.
This argument is unpersuasive.
Ruirui teaches the polysaccharide and the basic amino acid are covalently bonded (Ruirui, entire document, e.g., embodiment 5, N-arginine chitosan). N-arginine chitosan means the arginine is covalently bonded to chitosan at the amino group, see structure in Abstract of the Chinese document. 
Ruirui teaches the particle size overlapping with the claimed range, e.g., 50-800nm (Ruirui, e.g., pg. 3: ¶ 3). Additionally, Ruirui teaches particles having a size entirely within the claimed range, e.g., 100-200nm (Ruirui, e.g., ¶ 22, pg. 3). 
Ruirui does not expressly teach the surface modified with polydopamine. However, the teachings of Poinard suggest this modification improves absorption of drug delivery nanoparticles since the polydopamine coating enhances mucopenetration and cell uptake (Poinard, entire document, e.g., Title, Abstract). Since Ruirui teaches the nanoparticles for improving gastrointestinal absorption of drugs, the skilled artisan would have been motivated to apply the technique known from Poinard to improve the mucopenetration of the nanoparticle with a reasonable expectation of successfully enhancing the mucosal delivery of therapeutics as reported in Poinard (Poinard, e.g., pg. 4778, c1, ¶ 3). This modification would fulfil the objective of Ruirui for improved absorption since the polydopamine coating would enhance the exposure of the nanoparticle to the cells underlying the mucous layer of the gastrointestinal tract.
The combined teachings of the cited prior art teach a nanocarrier including an active effective for inhibiting ionizing radiation induced cell death, e.g., silymarin and having a particle size within the claimed range. Thus, the prior art appears to teach a method for preparing a nanodrug as claimed with a particle size suitable for penetrating a network structure of a small intestinal mucus barrier and facilitating the nanodrug having a surface modified with polydopamine to exert a radiation protection effect in a small intestinal crypt site as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ruirui, CN 102093489 A in view of Poinard, ACS Appl Mater Interfaces, 11, 2019 as evidenced by Ramadan, Pharmacol Res, 45, 6, 2002.
Ruirui teaches nanocarriers and preparation method for oral medications (Ruirui, e.g., Abstract). Nanocarriers comprise an amphipathic polysaccharide derivative modified with arginine, i.e., a basic amino acid (chitosan, Ruirui, e.g., claim 1).
The method of production includes making an amphipathic polysaccharide with N-hydroxysuccinimide and 1-(3-dimtheylaminopropyl)-3-ethylcarbodiimide hydrochloride (small-molecule catalyst) in an acetic acid aqueous solution with arginine at room temperature (Ruirui, e.g., claim 3 steps 1)-3); and pg. 3, Embodiment). Drug loading is done by adding drug solution and mixing to obtain drug loaded nanoparticles (Ruirui, e.g., pg. 5, Embodiment 5). 
Ruirui, e.g., pg. 4, embodiment 9, teaches wherein the drug is silymarin which meets the limitation of a drug which has radiation protection effect or has the effect of inhibiting ionizing radiation induced cell death. See Ramadan, Pharmacol Res, 45, 6, 2002. 
The presently claimed invention, claim 1, step 1 reads on the method of Ruirui.
Ruirui teaches oral dosage forms, e.g., capsule (Ruirui, e.g., pg. 3: paragraph 4-7). Ruirui teaches oral administration. See Ruirui, e.g., pg. 4, ¶ 10. 
Ruirui teaches particle size overlapping with the claimed range, e.g., 50-800nm (Ruirui, e.g., pg. 3:¶3). Additionally, Ruirui teaches particles having a size entirely within the claimed range, e.g., 100-200nm (Ruirui, e.g., ¶22, pg. 3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Ruirui does not expressly teach the method including step 2 of claim 1 to achieve a polydopamine coating. 
Poinard teaches polydopamine coating enhances mucopenetration and cell uptake of nanoparticles (Poinard, e.g., Title, Abstract). Poinard teaches polydopamine coating formed by nanoparticles in a dopamine solution at alkaline pH (Poinard, e.g., 4781, c1:¶2). Polydopamine coating is done by suspending nanoparticles in 0.3mg/ml dopamine solution at pH 10.5 for 2 hours (Poinard, e..g, pg. 4778, bridging paragraph). Although Poinard does not expressly state an effective pH range, Poinard does teach alkaline pH which is understood to be greater than seven. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. in this case Poinard generally suggests the pH range of greater than 7, e.g., a pH of from 7 to 10.5 would be effective for producing the desired polydopamine coating on the particles. 

It would have been obvious before the filing date of the present application to modify a method for producing nanoparticles according to Ruirui using techniques suggested by Poinard to improve Ruirui’s nanoparticles in the same way. The skilled artisan would have been motivated to modify nanoparticles and their method of production as understood from Ruirui with a polydopamine coating using the method steps taught in Poinard to improve the mucopenetration and cell uptake of the nanoparticles in the same way suggested by Poinard. The skilled artisan would have expected this improvement to fulfil Ruirui’s goal of improving contact with the mucous membrane surface since the particle has to penetrate the mucous layer to contact the membrane surface.
Applicable to claim 3: Ruirui and Poinard do not expressly teach the molar ratio of the basic amino acid, N-hydroxysuccinimide, and 1-(3-dimethylaminopropyl)-3-ethylcarbodiimide hydrochloride is 1:4:4. However, Ruirui teaches embodiments wherein the ratio is 1:1:3. See Ruirui, e.g., pg. 3, embodiment 3. Also, Ruirui teaches the arginine substitution value may vary over the range of from 1% to 50% (Ruirui, e.g., pg. 2, Summary, ¶ 5). 
It would have been obvious before the effective filing date of the presently claimed invention to optimize the molar ratio of the basic amino acid, N-hydroxysuccinimide, and 1-(3-dimethylaminopropyl)-3-ethylcarbodiimide hydrochloride exemplified in Ruirui with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the ratio of the amino acid, NHS, and EDC since these parameters were effective to predictably modify the amino acid substation value of the modified chitosan over the range suggested in Ruirui. That is, the skilled artisan would have modified the amount of amino acid added during chitosan modification to vary the amount of amino acid substitution as desired. This would have necessitated optimization of the amounts of NHS and EDC required to couple the amino acid to the chitosan to arrive at the desired amino acid substitution within the range suggested by Ruirui. Since NHS and EDC are not elements of the modified chitosan like the amino acid, the amount of NHS and EDC could be varied in excess with an expectation of pushing the reaction to completion, e.g., over a shorter time frame, with a reasonable expectation of success.
Applicable to claim 5: Ruirui teaches amino acids having a carboxyl group, e.g., arginine, and which react with an amine of chitosan, e.g., in a 1:1 molar ratio.
The combined teachings of the cited prior art teach a nanocarrier including an active effective for inhibiting ionizing radiation induced cell death, e.g., silymarin and having a particle size within the claimed range. Thus, the prior art appears to teach a method for preparing a nanodrug as claimed with a particle size suitable for penetrating a network structure of a small intestinal mucus barrier and facilitating the nanodrug having a surface modified with polydopamine to exert a radiation protection effect in a small intestinal crypt site as claimed.
Accordingly, the subject matter of claims 1-5 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruirui, CN 102093489 A in view of Poinard, ACS Appl Mater Interfaces, 11, 2019, as evidenced by Ramadan, Pharmacol Res, 45, 6, 2002; Etter, US 20010036480 and Chen, US 20150290321.
The combined teachings of Ruirui, Poinard as evidenced by Ramadan enumerated above apply here.
Applicable to claim 6: Ruirui teaches the concentration of the drug solution may vary, e.g., 2 mg/ml (Ruirui, e.g., pg. 3, embodiment 4), or 1.2 mg/ml (Ruirui, e.g., pg. 4, embodiment 5) which is close to the 1 mg/ml recited in claim 6. The claimed concentration of drug solution is close to the 1.0 mg/ml claimed and one would have expected the same result, i.e., particle drug loading using concentrations like those suggested in Ruirui. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05.
Ruirui does not expressly teach the drugs recited in claim 6. Ruirui does not expressly teach the weight ratio of the drug to the polysaccharide encapsulated by the amino acid is 1:100.
Chen teaches micelle compositions like those of Ruirui, which contain drugs effective for reducing damage caused by radiation (Chen, e.g., Abstract). Chen teaches the drug may be amifostine, resveratrol, amongst others. See Chen, e.g., 0013. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method and nanoparticles suggested by the combined teachings of Ruirui and Poinard as evidenced by Ramadan by substituting one known drug for another with a reasonable expectation of success. The skilled artisan would have been motivated to select a drug as suggested by Chen for encapsulation using the techniques of Ruirui and Poinard to enable treatment for reducing damage as suggested by Chen in the same way. The skilled artisan would have had a reasonable expectation of success since Chen teaches carriers like those suggested by the combined teachings of Ruirui and Poinard improve the delivery of drugs which reduce damage caused by radiation.
In light of the lack of clarity rejection regarding the weight ratio recited in claim 6, the ratio in claim 6 is interpreted to be the ratio between weight of drug and the weight of the carrier particle.
Chen suggests a ratio of drug to polymer carrier of 4:1 (Chen, e.g., 0031). This amount may be modified to achieve a dose effective to protect against a dose of radiation depending on factors including the desired release rate, weight of the individual, and the dose of radiation which is experienced by the patient (Chen, e.g., 0025 and 0031-0033). 
Etter generally teaches that for particles the polymer and drug may be included in any desired proportion, e.g., having a lower limit of about 1:99 and an upper limit of about 99:1, with subranges also disclosed. See Etter, e.g., 0055.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the ratio of drug to particle using routine optimization with a reasonable expectation of success. The ratio of drug to polymer is a parameter the skilled artisan would have optimized to arrive at dosage forms which include an amount of drug effective to achieve the desired radiation protection and which can be administered in a manageable volume. The claimed amount is within the range suggested generally in Etter. The amount of drug relative to carrier is a parameter the skilled artisan would have increased or decreased to achieve an effective dose of protective medicine against a radiation dose depending on the location of the exposure, the patient’s weight, and route of administration with a reasonable expectation of success. 
Accordingly, the subject matter of claims 1-6 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Response to Arguments
	Applicant’s arguments filed 03/01/2022 have been given full consideration but they are unpersuasive.
Applicant has argued the teachings of Etter and Chen do not cure the deficiency in the teachings of Ruirui and Poinard as evidenced by Ramadan for claim 1. 
This argument is unpersuasive.
Applicant’s arguments with respect to the teachings Ruirui and Poinard as evidenced by Ramadan were not persuasive. Etter and Chen were not cited to cure any deficiency in the teachings of Ruirui and Poinard as evidenced by Ramadan with respect to claim 1. Chen was cited for teaching micellar compositions like the nanoparticle formulations of Ruirui, effective for reducing damage caused by radiation wherein the ratio of the drug to polymer carrier may be optimized to achieve an effective dose of protective drug which is proportional to the radiation dose suffered by the subject. Etter and Chen were cited for teaching the ratio between drug and polymer in drug delivery particles was a result effective parameter the skilled artisan would have optimized to achieve an effective dose of drug in a dosage form.
Chen teaches micelle compositions like those of Ruirui, which contain drugs effective for reducing damage caused by radiation (Chen, e.g., Abstract). Chen teaches the drug may be amifostine, resveratrol, amongst others. See Chen, e.g., 0013. 
Chen suggests a ratio of drug to polymer carrier of 4:1 (Chen, e.g., 0031). This amount may be modified to achieve a dose effective to protect against a dose of radiation depending on factors including the desired release rate, weight of the individual, and the dose of radiation which is experienced by the patient (Chen, e.g., 0025 and 0031-0033). 
Etter generally teaches that for particles the polymer and drug may be included in any desired proportion, e.g., having a lower limit of about 1:99 and an upper limit of about 99:1, with subranges also disclosed. See Etter, e.g., 0055.
Therefore, the teachings of Etter and Chen cure any deficiency in the teachings of Ruirui and Poinard as evidenced by Ramadan with respect to the subject matter of claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ruirui, CN 102093489 A in view of Poinard, ACS Appl Mater Interfaces, 11, 2019 as evidenced by Ramadan, Pharmacol Res, 45, 6, 2002 as applied to claims 1-5 above, and further in view of Ferreira, US 20150079174 A1 and Chaudhary, US 20170281559 A1.
Applicable to claim 7: Poinard teaches the dopamine solution having a concentration of 0.3 mg/ml and the thickness of the coating may be varied by polymerization time (Poinard, e.g., p.g 2778, ¶ bridging c1-c2). The concentration of dopamine in the coating solution appears to be a result effective parameter the skilled artisan would have optimized to achieve desired reaction kinetics depending on the pH of the coating solution. See Poinard, reference 39, title. The combined teachings of Ruirui and Poinard do not expressly teach the concentration of the dopamine solution is 2.0 mg/ml and the weight ratio of the nanoparticles to dopamine is 1:4. 
Ferreira teaches preparation of a polydopamine coating wherein the method, like that of Poinard comprises a dopamine solution and wherein the dopamine solution has a concentration of 2mg/ml. See Ferreira, e.g., 0107. It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the concentration of the dopamine solution in the method suggested by Ruirui and Poinard with a reasonable expectation of success. The cited prior art suggests the claimed dopamine solution concentration was known and used to prepare polydopamine as required for mucopenetration suggested in Poinard. This modification may be viewed as the substitution of one known dopamine concentration for another where each was suggested to achieve the same result. See MPEP 2144.05 II. 
The combined teachings of Ruirui, Poinard and Ferreira do not expressly teach the weight ratio of the nanoparticles to dopamine is 1:4.
Poinard suggests the coating thickness and therefore weight of dopamine shell relative to the weight of the particle being coated may be tuned by varying the polymerization time. Poinard suggests the skilled artisan would have optimized the weight ratio of particle to dopamine to achieve a desired coating thickness effective to improve mucopenetration with a reasonable expectation of success. 
Poinard suggests polydopamine substitution for PEG results in improved mucopenetration and improved cell uptake (Poinard, e.g., Abstract). 
Chaudhary teaches particles like those suggested by the combined teachings of Ruirui and Poinard, i.e., containing a combination of polysaccharide and PEG (Chaudhary, e.g., 0095). Chaudhary teaches the weight ratio of stealth polymer, e.g., PEG, to polysaccharide may vary over the range of from 1:5 to 5:1 (Chaudhary, e.g., 0085). Chaudhary teaches this ratio for improving permeability and uptake of drugs (Chaudhary, e.g., 0003, 0009, and 0042).
Consequently, Chaudhary provided one skilled in the art general guidance regarding the amount of PEG/polydopamine relative to polysaccharide effective to achieve the same result desired by Poinard, i.e., enhanced uptake and absorption of poorly permeable drugs. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the weight ratio of the nanoparticle to dopamine concentration in the method suggested by Ruirui and Poinard using the prior art guidance of Chaudhary to achieve a desired coating thickness/polydopamine weight effective to improve mucopenetration and cell uptake with a reasonable expectation of success. The claimed ratio is within the range suggested in Chaudhary for similar particles comprising a polysaccharide and hydrophilic PEG. One skilled in the art seeking to apply the polydopamine coating technique of Poinard to improve particles understood from Ruirui would have looked to similar particles such as those of Chaudhary for effective ratios of hydrophilic polymer to polysaccharide with a reasonable expectation of success.
Accordingly, the subject matter of claim 7 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
	Applicant’s arguments filed 03/01/2022 have been given full consideration but they are unpersuasive.
Applicant has argued the teachings of Ferreira and Chaudhary do not cure the deficiency in the teachings of Ruirui and Poinard as evidenced by Ramadan for claim 1. 
This argument is unpersuasive.
Applicant’s arguments with respect to the teachings Ruirui and Poinard as evidenced by Ramadan were not persuasive. Ferreira and Chaudhary were not cited to cure any deficiency in the teachings of Ruirui and Poinard as evidenced by Ramadan with respect to claim 1. Ferreira was cited for teaching 2mg/mL as an effective concentration for dopamine in a solution to prepare a polydopamine coating similar to that discussed in Poinard for enhancing mucopenetration. The cited prior art suggests the claimed dopamine solution concentration was known and used to prepare polydopamine as required for mucopenetration suggested in Poinard. This modification may be viewed as the substitution of one known dopamine concentration for another where each was suggested to achieve the same result. See MPEP 2144.05 II. 
Chaudhary was cited for teaching an effective range of from 1:5 to 5:1 for the ratio between polysaccharide and PEG for improving permeability and uptake of drugs (Chaudhary, e.g., 0003, 0009, 0042 and 0085). Since Poinard teaches polydopamine may be substituted for PEG to achieve the same result, e.g., improved permeability and uptake of drugs, Chaudhary represents a teaching which would have prompted one skilled in the art to optimize the ratio of polysaccharide to dopamine over the range of from 1:5 to 5:1 with a reasonable expectation of success. 
Therefore, the teachings of Ferreira and Chaudhary cure any deficiency in the teachings of Ruirui and Poinard as evidenced by Ramadan with respect to the subject matter of claim 7.







Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615               


/SUSAN T TRAN/Primary Examiner, Art Unit 1615